Title: To John Adams from Samuel Holden Parsons, 15 August 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      New York 15th. Augt. 1776
     
     Your Favors of the 3d. and 11th. Instant I received this Day for which I am much obliged. I know not whither the Promotion of Generals will give perfect Content, the Uneasiness amongst the Brigadiers who are promoted I beleive will Satisfy them, the Promotion of Colonels I dont hear objected to, except that None One from Rhode Island are not promoted; on my Part I ought to be contented when you have done much more than my most sanguine Expectations gave Reason to hope, at this Time. The Two Regiments of Tyler and Durkee are Satisfied. To the Majority of these Regiments I beg Leave again to recommend to you Captain James Chapman of Tyler’s Regiment, the first Captain, an officer faithful and Approved in a Variety of Campaigns the last and present War, of a liberal capacious Mind, well acquainted with Men and in every Respect an able good Officer universally esteemed as such, he has already a temporary Appointment by the General which is all he can do. Capt. Dier of Col. Durkee’s Regiment is Son to Col. Dier, and a Gentleman of a liberal extensive Education and has every Character of a Soldier, he is the Second Captain and without Exception the best Man in the Regiment for a Majority. The first Captain is an honest Man, (and that is a good Character), but by no Means fit to command. I know I may write in Confidence to you, and therefore will endeavor to give the Characters of your Officers as I am able from my Acquaintance, tho’ I think the Task hard and not the most agreable.
     
     
      
       Colonels
       
      
      
     
     
      Whitcomb
      has no Trace of an Officer, his Men under no Government
     
     
      Reed
      A good Officer not of the most extensive Knowledge but far from being low or despicable
     
     
      Prescot
      A Good Soldier to fight no Sense after Eight o’Clock A M
     
     
      Little
      A Midling Officer and of tolerable Genius, not great
     
     
      Serjeant
      has a pretty good Character but I have no Acquaintance
     
     
      Glover
      is said to be a good Officer but am not acquainted
     
     
      Hutchinson
      An easy good Man not of great Genius
     
     
      Baley
      is Nothing
     
     
      Baldwin
      a Personable Man but not of the first Character
     
     
      Learned
      Was a good Officer, is old, Superanuated and Resigned
     
     
      Greaton
      An excellent Disciplinarian his Courage has been questioned, but I dont know with what Justice
     
     
      Bond
      I dont know him
     
     
      Patterson
      A Good Officer of a liberal Education, ingenious and Sensible
     
    
   
     
     
      
       Lt. Colonels
       
      
      
     
     
      Shephard
      an excellent Officer none before him, of good Understanding and good common Learning
     
     
      Jacobs
      is less than Nothing
     
     
      Wesson
      An Able Officer
     
     
      Clap
      Pretty good
     
     
      Reed
      Pretty good
     
     
      Moulton
      Am not acquainted
     
     
     
      Henshaw
      Am not acquainted
     
     
      Johonnot
      Very good a fine Soldier and an extensive Acquaintance
     
     
      
       Majors
       
      
      
     
     
      Sprout
      a good, able, Officer
     
     
      Brooks
      an Officer, Soldier, Gentleman and Scholar of the first Character
     
     
      Smith
      a midling Officer
     
     
      Haydon
      a good Officer faithful and prudent not of the most Learning or great Knowledge of the World
     
    
   Lt. Col. Nixon I had forgot he is a discreet good Officer not of the greatest Mind.
     Col. Ward is a diligent faithful Man and a good Soldier.
     These are all the Field Officers from your State which I at present recollect with whom I have any Acquaintance; amongst them all tis my Opinion Lt. Col. Shephard would make as good an Officer as any at the Head of a Regiment and that Major Brooks would Honor any Command he Should be appointed to, he is now a Major of Col. Wibb’s Regiment and as fit to command a Regiment as any Man in the Lines. Thus you have my Opinion without disguise and I am sure you will make no improper Use of it. Lt. Col. Shephard is a Man of great Spirit he highly resents Col. Learned’s being sent for to command the Regiment after his Resignation; I think we shall loose an able good Officer if he leaves the Service and one who was always Col. Learned’s equal, at least, before he lost his Health and his Powers of Mind were impaired. I wish him to have the Regiment. Am sure no Man better deserves it. Several Young Gentlemen in the Service I think justly Merit further Notice from their good Conduct and liberal Education and largeness of Mind; Capt. Warham Park of West Field is not the most inconsiderable of the Number. Tudor, Osgood, and Ward I am well acquainted with and think they will honor their Country in any Military Character. Orne I dont know, Warren I imagine will do Justice to your Expectations; but we much differ in our Ideas of a military Character or I am totally deceived in Lincoln who may serve his Country well in a civil Department, but I imagine has very little of the Soldier.
     The Objection to a grant of Lands to the Soldiery can have very little Weight when it must be purchased. Let it be Scituated in one State or another, And this Purchase at the joint Expence of the United States will make the Burthen equal on the Whole and perhaps a Purchase of the Natives erected into a new Government might best Answer the Purposes and serve as a Barier to the other States.
     The great the important Crisis is now at Hand when we must decide the Question whither we will be freemen or Slaves, I wish we may prove to our Enemies that Life without our Liberty we think not worth our Enjoyment; by the Preparations of our Enemy we expect an Attack the first Wind and Tide. I am Sir with Esteem & Regard yr. most obedt. hl Servt.
     
      Saml H. Parsons
     
    